DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly render unpatentable the claimed invention of a method of production of a kit and a method for diagnosing a psychiatric disorder or disease involving mood depression comprising producing and using a first composition, second composition and third composition of odorant compounds consisting of at least two different odorant compounds selected from the group consisting of selected from the group consisting of R-carvone, S-carvone, isoamylacetate, anethol, eugenol, 2- phenylethanol, geraniol, linalool, cineole, D-limonene, L-limonene, menthol, and cinnamon aldehyde, wherein the odorant compounds of said first composition are the same odorant compounds as the odorant compounds of said second composition, and are the same odorant compounds as the odorant compounds of said third composition, and wherein the proportion of the odorant compounds with respect to each other in said first composition is different from their proportion in said second composition and different from their proportion in said third composition in combination with all other claim limitations.  

In addition, Applicant's claim amendments obviate the rejections under 35 USC 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                         /CHRISTIAN JANG/Primary Examiner, Art Unit 3791